Exhibit 10.43

CYTODYN INC.

2012 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

(FOR EXECUTIVES)

This STOCK OPTION AWARD AGREEMENT (this “Option Agreement”) is made effective as
of                      by and between CytoDyn Inc., a Delaware corporation (the
“Corporation”), and                          (the “Participant”).

 

  1.

Grant of Option2,

The Corporation hereby grants to the Participant an option (the “Option”) to
purchase 200,000 shares of Common Stock (the “Shares”) as of
                    (the “Date of Grant”) at the exercise price per Share of
$                     (the “Exercise Price”) subject to the terms and conditions
of this Option Agreement.

 

  2.

Application of Plan Terms.

Unless otherwise defined herein, the capitalized terms in this Option Agreement
will have the same defined meanings as set forth in the Corporation’s Amended
and Restated 2012 Equity Incentive Plan, as it may be amended from time to time
(the “Plan”).

 

  3.

Term.

The Option will automatically terminate on 10 years from the Date of Grant date
(the “Expiration Date”), to the extent not exercised, unless terminated earlier
in accordance with this Option Agreement.

 

  4.

Exercise of Option.

(a)    Right to Exercise. The Option will become Vested and exercisable
cumulatively according to the following Vesting Schedule:

 

Percentage of Options
Vested and Exercisable

  Vesting Date 33.3%     33.3%     33.4%    

(b)    Acceleration of Exercisability. Notwithstanding the Vesting Schedule in
Section 4(a), if the Participant’s employment is terminated other than for cause
(not including voluntary termination, death or disability) or by the Participant
with Good Reason, in each case within 12 months following a Change in Control
Date, the Option will be deemed to be fully Vested effective immediately prior
to such termination of employment, except to the extent the Participant chooses
to decline accelerated Vesting of all or any portion of the Option. For purposes
of this Section 4(b), “Cause” and “Good Reason” have the meanings set forth in
the Participant’s employment agreement with the Company.

 

-1-

O-XXX



--------------------------------------------------------------------------------

(c)    Method of Exercise. The Option shall be exercisable by delivery of an
exercise notice (a form of which is attached as Exhibit A), stating the election
to exercise the Option, the number of whole Shares in respect of which the
Option is being exercised, the form of payment, the proposed closing date, and
such other provisions as may be required by the Committee. The exercise notice
shall be delivered to the Corporation in accordance with Section 16 below
accompanied by full payment of the Exercise Price, which must be made by one or
a combination of the following:

(1)    Payment in cash;

(2)    Delivery of previously acquired Shares having a Fair Market Value equal
to the Exercise Price; or

(3)    Delivery of an irrevocable direction to a securities broker acceptable to
the Committee (subject to the provisions of the Sarbanes-Oxley Act of 2002 and
any other applicable statute or rule) to sell Shares subject to the Option and
to pay a sufficient portion of the net proceeds of the sale to the Corporation
in satisfaction of the Exercise Price.

The Option shall be deemed to be exercised on the date (the “Exercise Date”) on
which the Corporation has received all of the following: (i) the exercise
notice, (ii) the aggregate Exercise Price and (iii) the Tax Payment (defined
below).

(d)    Previously Acquired Shares. Delivery of previously acquired Shares in
full or partial payment of the aggregate Exercise Price will be subject to the
following conditions:

(1)    The Shares tendered must be in good delivery form;

(2)    The Fair Market Value of the Shares delivered as of the Exercise Date,
together with the amount of cash, if any, tendered must equal or exceed the
aggregate Exercise Price;

(3)    Any Shares remaining after satisfying the payment of the aggregate
Exercise Price will be reissued in the same manner as the Shares tendered; and

(4)    No fractional Shares will be issued and cash will not be paid to the
Participant for any fractional Share value not used to pay the aggregate
Exercise Price.

(e)    Taxes. The Participant (or other person exercising the Option) is
responsible for the payment of all federal, state and local withholding taxes
and the Participant’s portion of any applicable payroll taxes imposed in
connection with the exercise of the Option (collectively, the “Tax Payment”). No
portion of the Option may be exercised and no Shares will be delivered to the
Participant or other person pursuant to the exercise of the Option until the
Participant or other person has made arrangements acceptable to the Committee
for the satisfaction of the Tax Payment obligation. At its election, the
Corporation may offset or withhold (from any cash amount owed by the Corporation
to the Participant), or collect from the Participant or other person, an amount
sufficient to satisfy such Tax Payment obligation.

The Participant understands that the Participant may suffer adverse tax
consequences as a result of the Participant’s purchase or disposition of the
Shares. The Participant represents that the Participant has consulted with any
tax consultants the Participant deems advisable in connection with the purchase
or disposition of the Shares and that the Participant is not relying on the
Corporation for any tax advice.

 

-2-

O-XXX



--------------------------------------------------------------------------------

  5.

Restrictions on Exercise.

The Option may not be exercised if the issuance of the Shares subject to the
Option upon such exercise would constitute a violation of any applicable federal
or state securities law, the rules of any securities exchange or association on
which the Shares are listed or traded, or the requirements of any other
governmental or regulatory agency. If the exercise of the Option within the time
periods set forth in Sections 6, 7, or 8 of this Option Agreement is prevented
by the provisions of this Section 5, the Option shall remain exercisable until
one month after the date the Participant is notified by the Corporation that the
Option is exercisable, but in no event later than the Expiration Date.

 

  6.

Termination or Change of Continuous Service.

In the event the Participant’s Continuous Service terminates, other than for
Cause as defined in the Participant’s employment agreement, the Participant may,
but only during the Post-Termination Exercise Period, exercise the portion of
the Option that was Vested at the date of such termination (the “Termination
Date”), including the portion Vested in accordance with Section 4(b) above. The
“Post-Termination Exercise Period” is the period commencing on the Termination
Date and continuing for three months thereafter. In the event of termination of
the Participant’s Continuous Service for cause, the Participant’s right to
exercise the Option shall, except as otherwise determined by the Committee,
terminate concurrently with the termination of the Participant’s Continuous
Service (also the “Termination Date”). In no event, however, shall the Option be
exercised later than the Expiration Date.

In the event of the Participant’s change in status from employee to a status of
Non-Employee Director or Consultant, the Option shall remain in effect. Except
as provided in Sections 7 and 8 below, to the extent that the Option was not
Vested on the Termination Date, or if the Participant does not exercise the
Vested portion of the Option within the Post-Termination Exercise Period, the
Option shall terminate.

 

  7.

Death of Participant.

In the event of the Participant’s death, the person who acquires the right to
exercise the Option pursuant to will or the laws of descent and distribution may
exercise the portion of the Option that was Vested on the date of death during
the period commencing on the date of death and continuing for twelve months
thereafter (but in no event later than the Expiration Date). To the extent that
the Option was not Vested on the date of death, or if the Vested portion of the
Option is not exercised within the time specified herein, the Option shall
terminate.

 

  8.

Disability of Participant.

If the Participant’s Continuous Service terminates as a result of the
Participant’s Disability, the Participant may exercise the portion of the Option
that was Vested on the date of such termination of Continuous Service during the
period commencing on the date of termination of Continuous Service and
continuing for three months thereafter (but in no event later than the
Expiration Date). To the extent that the Option was not Vested on the date of
termination of Continuous Service, or if the Vested portion of the Option is not
exercised within the time specified herein, the Option shall terminate.

 

  9.

Transferability of Option.

Subject to restrictions on transferability set forth in the Plan, this Option
Agreement will be binding upon and benefit the parties, their successors and
assigns.

 

-3-

O-XXX



--------------------------------------------------------------------------------

  10.

Engaging in Competition with the Corporation.

If the Participant terminates Continuous Service with the Corporation or an
Affiliate for any reason whatsoever, and within twelve months after the date
thereof accepts employment with any competitor of (or otherwise engages in
competition with) the Corporation, the Committee, in its sole discretion, may
require the Participant to return to the Corporation the economic value of any
Award that is realized or obtained (measured at the Exercise Date, Vesting, or
payment) by the Participant at any time during the period beginning on the date
that is one year prior to the date of the Participant’s termination of
Continuous Service with the Corporation.

 

  11.

Rights as Stockholder.

Until the stock certificate representing the Shares is issued, no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Shares, notwithstanding the exercise of the Option. The
Corporation shall issue (or cause to be issued) such stock certificate promptly
after the Option is exercised. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the stock certificate
is issued, except as provided in Article 10 of the Plan.

 

  12.

Adjustments Upon Changes in Capitalization.

The Option shall be subject to the provisions of Article 11 of the Plan relating
to adjustments upon changes in capitalization and similar corporate events.

 

  13.

Recovery (Clawback) of Compensation.

Compensation paid to the Participant under this Option Agreement is subject to
recoupment in accordance with any compensation recovery or clawback policy of
the Corporation in effect from time to time, including any such policy adopted
after the date of this Option Agreement, as well as any similar requirement of
applicable law, including without limitation the Dodd-Frank Wall Street Reform
and Consumer Protection Act and the Sarbanes-Oxley Act of 2002, and rules
adopted by a governmental agency or applicable securities exchange under any
such law. The Participant agrees to promptly repay or return any such
compensation as directed by the Corporation under any such policy or
requirement, including the value received from a disposition of Shares acquired
pursuant to this Option Agreement.

 

  14.

Governing Law.

This Option Agreement will be administered, interpreted and enforced in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of laws.

 

  15.

Venue and Waiver of Jury Trial.

The Corporation, the Participant, and the Participant’s assignees pursuant to
Section 9 (the “parties”) agree that any suit, action, or proceeding arising out
of or relating to the exercise notice or this Option Agreement shall be brought
in the United States District Court for the Western District of Washington (or
should such court lack jurisdiction to hear such action, suit or proceeding, in
a Washington state court in Clark County) and that the parties shall submit to
the jurisdiction of such court. The parties irrevocably waive, to the fullest
extent permitted by law, any objection the party may have to the laying of venue
for any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 14
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

 

-4-

O-XXX



--------------------------------------------------------------------------------

  16.

Attorney Fees.

In the event of any suit or action or arbitration proceeding to enforce or
interpret any provision of this Agreement (or which is based on this Agreement),
the prevailing party will be entitled to recover, in addition to other costs,
reasonable attorney fees in connection with such suit, action, or arbitration,
and in any appeal. The determination of who is the prevailing party and the
amount of reasonable attorney fees to be paid to the prevailing party will be
decided by the arbitrator or arbitrators (with respect to attorney fees incurred
prior to and during the arbitration proceedings) and by the court or courts,
including any appellate courts, in which the matter is tried, heard, or decided,
including the court which hears any exceptions made to an arbitration award
submitted to it for confirmation as a judgment (with respect to attorney fees
incurred in such confirmation proceedings).

 

  17.

Notices.

Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given (a) upon personal delivery, (b) one business day
after deposit for overnight delivery by a nationally recognized air courier
service, (c) five business days after deposit in the United States mail by
certified mail (if the parties are within the United States), with postage and
fees prepaid, (d) on the date of fax transmission, with confirmed transmission,
or (e) by e-mail transmission, addressed to the party to be notified as follows:

If to the Corporation:

CytoDyn Inc.

1111 Main Street, Suite 660

Vancouver, Washington 98660

Fax: (360) 779-8549

E-mail:                             

Attn: Secretary

If to the Participant:

 

                                                 

E-mail:                                     

Fax:                                         

or such other address as such party may designate by ten days’ advance written
notice to the other party.

 

CYTODYN INC.

 

PARTICIPANT

By:                                          
                                                

 

By:                                          
                                                

 

-5-

O-XXX



--------------------------------------------------------------------------------

EXHIBIT A

CYTODYN INC.

2012 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

CytoDyn Inc.

1111 Main Street, Suite 660

Vancouver, Washington 98660

Telephone: (360) 980-8524

Facsimile: (360) 779-8549

Attention: Secretary

 

Participant:

                                                                          

Print Name

  

Mailing Address:

                                                                          
                                                                       
                                                                    

Telephone Number:

                                                                       

Option:            The option evidenced by a Stock Option Award Agreement dated
            , 20    .

  

OPTION EXERCISE

I hereby elect to exercise the Option to purchase shares (“Shares”) of common
stock of CytoDyn Inc. covered by the Option as follows:

 

Number of Shares Purchased (a)                                              

Per-Share Exercise Price (b)

   $                                                 

Aggregate Purchase Price (a times b)

   $                                                 

Closing Date of Purchase

                                                      

Form of Payment [Check One]:

 

  ☐

My check in the full amount of the Aggregate Purchase Price (as well as a check
for any withholding taxes, if this box ☐ is checked). See “Instructions” below.

 

  ☐

Delivery of previously acquired shares of CytoDyn common stock with a fair
market value equal to the Aggregate Purchase Price. See “Instructions” below.

 

  ☐

My irrevocable direction to my securities broker (see below) to sell Shares
subject to the Option and deliver a portion of the sales proceeds to CytoDyn
Inc., in full payment of the Aggregate Purchase Price (as well as any
withholding

 

-6-

O-XXX



--------------------------------------------------------------------------------

  taxes, if this box ☐ is checked). See “Instructions” below. I hereby confirm
that any sale of Shares will be in compliance with CytoDyn’s policies on insider
trading and Rule 144, if applicable. I HEREBY IRREVOCABLY AUTHORIZE
______________________ to

(name of broker)

transfer funds to CytoDyn Inc., from my account in payment of the Aggregate
Purchase Price (and withholding taxes, if applicable) and CytoDyn Inc., is
hereby directed to issue the Shares for my account with such broker and to
transmit the Shares to the broker indicated above.

Instructions:

(1)    If payment is to be by check, a certified or cashier’s check for the
amount of the Aggregate Purchase Price payable to CytoDyn Inc., should be
submitted with this Notice. If you wish to pay by wire transfer, please contact
CytoDyn Inc. for instructions.

(2)    If payment is to be by surrender of previously acquired shares or by
attestation of ownership (see Attestation Form below), either a certificate for
the shares accompanied by a stock power endorsed in blank or the completed
Attestation Form should be submitted with this Notice. If applicable, a
certificate for any shares in excess of those needed to satisfy the Aggregate
Purchase Price will be returned to you with the certificate for your option
shares. Any change in registration between the payment shares and the new shares
will require a properly executed stock power that is guaranteed by an
institution participating in a recognized medallion signature guarantee program.

(3)    Withholding tax is due immediately upon exercise of a nonqualified stock
option by an employee or former employee. Non-employee directors are not
currently subject to withholding. If withholding tax is due at the time of
exercise, you will be notified of the amount and satisfactory arrangements must
be made for payment before a stock certificate for your option shares will be
delivered to you (or your broker, if applicable).

ISSUANCE INSTRUCTIONS FOR STOCK CERTIFICATES

Please register the stock certificate(s) in the following name(s):

                                                     

                                                     

                                                     

If applicable, please check one: ☐ JT TEN    ☐ TEN COM    ☐ Other

Please deliver the stock certificate(s) to (check one):

☐ My brokerage account

 

-7-

O-XXX



--------------------------------------------------------------------------------

   

    

       

Attn:                                                             

 

Account No.:                                              ; or

☐ My mailing address set forth above.

 

        Date     Signature of Participant

ATTESTATION FORM

As indicated above, I have elected to use shares of CytoDyn common stock that I
already own to pay the Aggregate Purchase Price of the Option.

I attest to the ownership of the shares represented by the certificate(s) listed
below or to the beneficial ownership of the shares held in the name of my
broker, as indicated in the attached copy of my brokerage statement. I will be
deemed to have delivered such shares to CytoDyn in connection with the exercise
of my Option.

I understand that, because I (and any joint owner) will retain ownership of the
shares (the “Payment Shares”) deemed delivered to pay the Aggregate Purchase
Price, the number of shares to be issued to me upon exercise of my Option will
be reduced by the number of Payment Shares. I represent that I have full power
to deliver and convey certificates representing the Payment Shares to CytoDyn
and by such delivery and conveyance could have caused CytoDyn to become sole
owner of the Payment Shares. The joint owner of the Payment Shares, if any, by
signing this Form, consents to these representations and to the exercise of the
Option by this attestation.

I certify that any Payment Shares originally issued to me as restricted shares
are now fully vested.

List certificate(s) and number of shares covered, or attach a copy of your
brokerage statement:

 

Common Stock
Certificate Number    Number of
Shares Covered                     

 

Date:                                     

         

Print Name of Optionholder:

    

 

    

Signature of Optionholder:

    

 

    

Print Name of Joint Owner:

    

 

    

 

-8-

O-XXX



--------------------------------------------------------------------------------

Signature of Joint Owner:     

 

         

If you are attaching a copy of your brokerage statement, you must have your
securities broker complete the following:

The undersigned hereby certifies that the foregoing attestation is correct.

 

 

                       Name of Brokerage Firm  
By:                                     
                                                   Print Name of Signing Broker
  Date:                                     
                                           Telephone
No.:                                               

 

-9-

O-XXX